UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
NUEVA SEAS AS,
Plaintiff,
V. Case No. 20-cv-3495 (RCL)
USD 179,092, held by Truist Bank,
XYZ CORPORATION,
JOHN DOES 1-100,

Defendants.

 

 

MEMORANDUM OPINION

On December 1, 2020, plaintiff Nueva Seas AS filed 4 complaint invoking the Court’s
admiralty jurisdiction pursuant to 28 U.S.C. § 1333. ECF No. 1; see Fed. R. Civ. P. 9(h). When it
filed the complaint, plaintiff simultaneously filed three ex parte motions: (1) a motion for an order
authorizing issuance of process of maritime attachment and garnishment pursuant to Supplemental
Admiralty Rule B, ECF No. 3, (2) a motion for an order appointing a special process server for
service of the process of maritime attachment and garnishment, ECF No. 5, and (3) a motion for a
warrant of arrest pursuant to Supplemental Admiralty Rule D, ECF No. 4.

First, the Court will GRANT IN PART and DENY IN PART plaintiff’s motion for an
order authorizing issuance of process of maritime attachment and garnishment pursuant to
Supplemental Admiralty Rule B, ECF No. 3. Because it finds that plaintiff’s verified complaint,
| ECF No. 1, and affidavit, ECF No. 1-7, appear to meet the requirements set forth in Supplemental
Admiralty Rule B, the Court will GRANT plaintiff's request that the Court authorize process of
attachment and garnishment. See Supp. Admiralty Rule B(1)(b). Yet the Court will DENY

plaintiff's request that the issuance of process of maritime attachment and garnishment be served
via “facsimile transmission or other verifiable electronic means, including e-mail, to the
garnishee.” ECF No. 3-1. Plaintiff cites no authority for the proposition that a garnishee may be
served with process of maritime attachment and garnishment via verifiable electronic means. See
generally ECF No. 3. Nor can the Court find any authority. Accorttingly, unless plaintiff can pot
to some authority in the Federal Rules of Civil Procedure or Supplemental Admiralty Rules
allowing for electronic service of the process of maritime attachment and garnishment, the Court
will not allow such method of process.

Second, although the Court will reject plaintiff's proposed method of serving process of
maritime attachment and garnishment, it will appoint one of plaintiff's proposed servers of
process. Pursuant to its authority under Supplemental Admiralty Rule B(1)(d)Gi), the Court will
GRANT IN PART and DENY IN PART plaintiff's motion for an order appointing a ‘special
process server for service of the process of maritime attachment and garnishment, ECF No. 5. The
Court will GRANT plaintiff's motion to the extent it requests that the Court appoint a member of
plaintiff's counsel’s firm, Chalos & Co., P.C., who is at least 18 years old and not a party to this
suit as a special process server for service of the process of maritime attachment and garnishment,
ECF No. 5. But it will DENY plaintiff's motion, ECF No. 5, to the extent plaintiff seeks to allow
the Special Process Server to deliver to the garnishee a copy of the process of maritime attachment
and garnishment and the Order of maritime attachment via “verifiable electronic means including
but not limited to facsimile or e-mail.” ECF No. 5-1. For the reasons explained above, the Court
cannot find, nor has plaintiff provided any authority supporting, service via electronic means under
these circumstances.

Finally, the Court will GRANT IN PART and DENY IN PART plaintiff's motion for a

warrant of arrest pursuant to Supplemental Admiralty Rule D, ECF No. 4. It will GRANT
plaintiff's motion to the extent plaintiffs ask this Court to authorize the warrant of arrest of the
$179,092 held by Truist Bank (1369 Connecticut Ave NW, Washington, D.C. 20036). But it will
DENY plaintiff's motion with respect to plaintiff's requested method of notice to any adverse
parties. Supplemental Admiralty Rule D provides that “[i]n all actions for possession, partition,

39 66

and to try title . .. with respect to the possession of... . other maritime property,” “the process shall
be by a warrant of arrest of the .. . other property, and by notice in the manner provided by Rule
B(2) to the adverse party or parties.” Rule B(2) in turn authorizes notice via any manner authorized
in Federal Rule of Civil Procedure 4 or any form of mail requiring a return receipt. See Supp.
Admiralty Rule B(2). Plaintiff proposes that it will “provide immediate notice of the arrest of the
[$179,092 held by Truist Bank] as fast as practicable through electronic service (electronic mail
and facsimile delivery).” ECF No. 4-1. Yet plaintiff has not met its burden of showing that Federal
Rule of Civil Procedure 4 authorizes electronic service in this matter. Thus, unless plaintiff
provides such authority to the Court, the Court cannot authorize electronic service of the warrant
of arrest.

For the reasons stated above, the Court will GRANT IN PART and DENY IN PART

each of plaintiff's three motions, ECF Nos. 3, 4, & 5. Three separate Orders consistent with this

Memorandum Opinion shall issue.

Date: December .3 _, 2020 “Hu c- Fonte
Ho

yn. Royce C. Lamberth
United States District Judge